                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
          v.                             )      CASE NOS. 2:10-CR-198-WKW
                                         )                3:11-CR-9-WKW
VALERIE FAYE LONG                        )                [WO]

                  MEMORANDUM OPINION AND ORDER

      Defendant Valerie Faye Long previously filed motions to reconsider her

sentence in each of these related cases. (No. 10-cr-198, Doc. # 134; No. 11-cr-9,

Doc. # 108.) Ms. Long asked the court to modify her sentence to allow her to attend

the Lovelady Center residential rehabilitation facility. Those motions were denied

because the court does not have authority to modify Ms. Long’s sentence. (No. 10-

cr-198, Doc. # 140; No. 11-cr-9, Doc. # 114.)

      Just before the court’s order of denial was entered, Ms. Long filed new

motions in her two cases, asking again to be released to the Lovelady Center and

making a new request that her sentences in the two cases run concurrently instead of

consecutively. (No. 10-cr-198, Doc. # 139; No. 11-cr-9, Doc. # 113.) The same

conclusion applies to these new motions. The court cannot, and will not, modify

Ms. Long’s sentence, for the reasons described in its earlier order (No. 10-cr-198,

Doc. # 140; No. 11-cr-9, Doc. # 114). These new motions will therefore also be

denied.
      It is therefore ORDERED that Defendant’s motions to have her sentences run

concurrently (No. 10-cr-198, Doc. # 139; No. 11-cr-9, Doc. # 113) are DENIED.

      DONE this 13th day of March, 2019.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




                                       2
